DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3, 5, 7, 11, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zalmanovitch et al. (U.S. 2013/0196615).
With regard to claim 1, Zalmanovitch teaches an electronic device (Fig. 1, 102; [abstract] a computing device), comprising: 
([0032] For example, the user 104 may input commands or manipulate data by moving the computing device in a particular way; [0087] Such systems or devices may accept input from the user 104 in any way, including from input devices such as a keyboard or pointing device, via gesture input, and/or via voice input); 
 	a display (Fig. 4; [0032] Further, the user interface component 128 may include a display (e.g., a touch screen display or natural user interface) and/or computer-executable instructions (e.g., a driver) for operating the display); 
 	a memory (Fig. 1, 112); and 
 	a processor operatively connected to the input device, the display and the memory (Fig. 1, 110), 
  wherein the processor is configured to: 
 	determine whether a designated condition is satisfied ([0003] Some of these capped and metered plans are complex, with allotted data caps varying based on network type, time of day, etc. Further, the fees for exceeding the allotted data caps may be significant and may also 
vary based on network type, time of day, etc.; [0035] For example, the data usage statistics 120 identify the amount of data transmitted and/or received to a granularity of time (e.g., per minute) or data (e.g., per kilobyte), as well as the application 114 requesting the network data consumption and the network connections used for the transfer; [0059] In this manner, the mobile computing device 102 is able to compare the collective, cumulative, or otherwise aggregated predicted data usage of the installed applications 114 to the threshold values 118 of the data usage plan 116. The comparison is used to predict whether the threshold values 118 are anticipated to be exceeded (e.g., thus incurring excess network data consumption charges) or underutilized (e.g., thus incurring wasted cost to the user 104) with continued execution of the installed applications 114); 
 	based on determining that the designated condition is satisfied, display, on the display, a list of applications installed in the memory (Figs. 4-6; [0005] Embodiments of the disclosure profile data usage for users based on installed applications. A computing device or cloud service determines a plurality of applications installed on the computing device. Data usage patterns associated with each of the determined plurality of applications are identified; [0014] In some embodiments, application data usage profiles 121 are identified for each installed application 114 on a computing device; [0015] For example, if the computing device determines that users 104 who install a particular set of applications 114 usually exceed their data usage plans 116 within one billing cycle (e.g., determined based on the application data usage profiles 121 associated with the set of applications 114), the computing device recommends changes to reduce data transfers; [0074] Referring next to FIG. 5, an exemplary user interface 502 illustrates recommendations 122 for reducing data usage. In the example of FIG. 5, the mobile computing device 102 or the web service 108 has defined or created recommendations 122 for reducing data usage based on the application data usage profiles 121 assigned to the installed applications 114 or to the user 104); 
 	detect a first input through the input device selecting at least one application from the list ([0029] Exemplary conditions to trigger selection and sharing of at least one of the recommendations 122 include, but are not limited to, determining that a particular application 114 is data intensive relative to the data usage plan 116 of the user 104 (e.g., consumes at least a threshold portion of an amount allotted under the data usage plan 116), determining that a particular application 114 has not been executed recently but still consumes a large amount of network data, and/or determining that a particular application 114 is rarely executed but still consumes a large amount of network data; [0071] the profile component 124 obtains information describing at least one data usage plan 116 competing with the current data usage plan 116 of the user 104 and presents the obtained information to the user 104 for review and selection to help the user 104 prevent or reduce the amount paid to transfer data over the networks 109; [0078]; [claim 19] presents the obtained information to the user for review and selection); and 
 	compile the selected at least one application ([0038] the mobile computing device 102 tracks or monitors network data consumption by the mobile computing device 102 by compiling the data usage statistics 120 directly (e.g., monitoring network traffic)).


 	display, on the display, information on the selected at least one application that is being compiled (Figs. 4-6; [0056] Matching or assigning one of the installed applications 114 to at least one of the application data usage profiles 121 includes, for example, identifying one of the application data usage profiles 121 as a function of, or based on, an application identifier associated with the application 114. For example, Application Data Usage Profile A may apply to Application A, while Application Data Usage Profile B applies to Application B). 

With regard to claim 5, the limitations are addressed above and Zalmanovitch teaches wherein the processor is configured to display, on the display (Fig. 4, 402; Fig. 5, 502), a notification object selectable to request optimization of the selected at least one application when the designated condition is satisfied ([0070] he user interface component 128 may also send a notification to the user 104 when the anticipated data usage is predicted to be close to the threshold value 118 (e.g., a certain percentage of the threshold value 118, such as 90%). The notifications may take the form of data management hints or tips, such as when a particular application 114 or service may be more applicable to the user 104 given the user interaction, data usage patterns, and/or the application data usage profiles 121.  The notifications take the form of a badge or icon in the application marketplace, a note, a pop up or toast, and/or a live or active tile update that prompts the user 104 to accept an enhanced experience and/or reduced service costs; [0071] the profile component 124 obtains information describing at least one data usage plan 116 competing with the current data usage plan 116 of the user 104 and presents the obtained information to the user 104 for review and selection to help the user 104 prevent or reduce the amount paid to transfer data over the networks 109; [0075]). 

With regard to claim 7, the limitations are addressed above and Zalmanovitch teaches wherein the processor is further configured to execute a configuration application for optimizing the selected at least one application, when receiving a second input through the input device selecting the notification object (Figs. 4-5; [0070] he user interface component 128 may also send a notification to the user 104 when the anticipated data usage is predicted to be close to the threshold value 118 (e.g., a certain percentage of the threshold value 118, such as 90%). The notifications may take the form of data management hints or tips, such as when a particular application 114 or service may be more applicable to the user 104 given the user interaction, data usage patterns, and/or the application data usage profiles 121.  The notifications take the form of a badge or icon in the application marketplace, a note, a pop up or toast, and/or a live or active tile update that prompts the user 104 to accept an enhanced experience and/or reduced service costs; [0071] the profile component 124 obtains information describing at least one data usage plan 116 competing with the current data usage plan 116 of the user 104 and presents the obtained information to the user 104 for review and selection to help the user 104 prevent or reduce the amount paid to transfer data over the networks 109; [0075]).

With regard to claim 11, the method claim corresponds to the device claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the method claim corresponds to the device claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the method claim corresponds to the device claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the method claim corresponds to the device claim 7, respectively, and therefore is rejected with the same rationale.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zalmanovitch et al. (U.S. 2013/0196615) in view of Yanagi (U.S. 2009/0157906).
With regard to claim 2, the limitations are addressed above and Zalmanovitch teaches user input received through the input device ([0032] For example, the user 104 may input commands or manipulate data by moving the computing device in a particular way; [0087] Such systems or devices may accept input from the user 104 in any way, including from input devices such as a keyboard or pointing device, via gesture input, and/or via voice input), wherein the selected at least one application is compiled ([0038] the mobile computing device 102 tracks or monitors network data consumption by the mobile computing device 102 by compiling the data usage statistics 120 directly (e.g., monitoring network traffic)). However, Zalmanovitch does not specifically teach: 
- 	select a compilation filter for the selected at least one application, based on a second user input received through the input device, wherein the selected at least one application is compiled using the selected compilation filter
([0123] For example, with respect to the setting item of "the number of compiled pages" indicated by the Feature element 310 in the “compilation” filter of Fig. 6, it is necessary to generate the date of a GUI page which includes a list of drop down items, radio buttons, or icons indicating the four selectable setting values "1", "2", "4", and "6"), based on a second user input received through the input device ([0123] it is necessary to generate the date of a GUI page which includes a list of drop down items, radio buttons, or icons indicating the four selectable setting values "1", "2", "4", and "6"), wherein the selected at least one application is compiled using the selected compilation filter ([0123]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system as taught by Zalmanovitch, to have included the compilation filter as taught by Yanagi, to have achieved a data usage of installed applications including a filter which performs the processing concerning the compilation function. 

With regard to claim 12, the method claim corresponds to the device claim 2, respectively, and therefore is rejected with the same rationale.

s 4, 6, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zalmanovitch et al. (U.S. 2013/0196615) in view of Wyatt et al. (U.S. 2020/0285752).
With regard to claim 4, the limitations are addressed above and Zalmanovitch teaches a second condition in which a second user input is received through the input device ([0029] For example, the web service 108 may push a set of pre-defined recommendations 122 each having particular conditions, criteria, or other triggers associated therewith. The recommendations 122 may also have other rules (e.g., recommendation rules) associated therewith. The rules identify when, or under what circumstance or scenario, to provide a particular recommendation 122 to the user 104. Exemplary conditions to trigger selection and sharing of at least one of the recommendations 122 include, but are not limited to, determining that a particular application 114 is data intensive relative to the data usage plan 116 of the user 104 (e.g., consumes at least a threshold portion of an amount allotted under the data usage plan 116), determining that a particular application 114 has not been executed recently but still consumes a large amount of network data, and/or determining that a particular application 114 is rarely executed but still consumes a large amount of network data). However, Zalmanovitch does not teach: 
- 	wherein the designated condition includes at least one of a first condition in which the electronic device is in a firmware-over-the-air (FOTA) update state
([0153] Evaluation server 150 fingerprints the filesystem of the device (e.g., firmware, etc.) and calculates a fingerprint for the device so evaluation server 150 can determine when a device is running modified firmware or other (improperly) modified software; [0746] In some cases, an app is preloaded on a device. It can be determined whether the app has been updated since the preload time (e.g., updated by an automatic update and/or a user-initiated update); and/or whether a firmware flash or OTA OS UPDATE has occurred). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system as taught by Zalmanovitch, to have included the firmware as taught by Wyatt, to have achieved a system and method of providing a mobile phone having a plurality of applications installed on the computing device and providing data usage patterns associated with each of the determined plurality of applications.

With regard to claim 6, the limitations are addressed above and Zalmanovitch teaches a notification object ([0070] he user interface component 128 may also send a notification to the user 104 when the anticipated data usage is predicted to be close to the threshold value 118 (e.g., a certain percentage of the threshold value 118, such as 90%). The notifications may take the form of data management hints or tips, such as when a particular application 114 or service may be more applicable to the user 104 given the user interaction, data usage patterns, and/or the application data usage profiles 121.  The notifications take the form of a badge or icon in the application marketplace, a note, a pop up or toast, and/or a live or active tile update that prompts the user 104 to accept an enhanced experience and/or reduced service costs; [0071] the profile component 124 obtains information describing at least one data usage plan 116 competing with the current data usage plan 116 of the user 104 and presents the obtained information to the user 104 for review and selection to help the user 104 prevent or reduce the amount paid to transfer data over the networks 109; [0075]). However, Zalmanovitch does not specifically teach: 
- 	at least one of an icon or an image displayed on a status bar of the electronic device, a pop-up window displayed on a predetermined area of the display, or a card-type object displayed on a function control screen
Wyatt teaches after installation of software on a first mobile device, receiving new data from a second mobile device [abstract]. Wyatt also teaches a pop-up window displayed on a predetermined area of the display (Fig. 7, 702; Fig. 8, 802; [0275] FIG. 7 shows the display of the mobile device 606, on which a notification 702 is presented to the user for approving installation of a software client (i.e., "Email Client") on mobile device 606, according to one embodiment). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter 

With regard to claim 8, the limitations are addressed above and Zalmanovitch teaches wherein determining that the designated condition is satisfied includes detecting that the electronic device is in an initialized state ([0030] In response to occurrence of the exemplary conditions, exemplary recommendations 122 include, but are not limited to, adjusting the installed applications 114 (e.g., uninstalling an application 114, exchanging one application 114 for another, etc.); [0070]), and wherein the processor is further configured to: receiving a second input through the input device selecting the notification object ([0070] he user interface component 128 may also send a notification to the user 104 when the anticipated data usage is predicted to be close to the threshold value 118 (e.g., a certain percentage of the threshold value 118, such as 90%). The notifications may take the form of data management hints or tips, such as when a particular application 114 or service may be more applicable to the user 104 given the user interaction, data usage patterns, and/or the application data usage profiles 121.  The notifications take the form of a badge or icon in the application marketplace, a note, a pop up or toast, and/or a live or active tile update that prompts the user 104 to accept an enhanced experience and/or reduced service costs; [0071] the profile component 124 obtains information describing at least one data usage plan 116 competing with the current data usage plan 116 of the user 104 and presents the obtained information to the user 104 for review and selection to help the user 104 prevent or reduce the amount paid to transfer data over the networks 109; [0075]). However, Zalmanovitch does not specifically teach: 
- 	identify user account information stored in an external server upon; and based on identifying the user account information, receive a configuration value for optimization of the selected at least one application from the external server for application to optimization
Wyatt teaches identifying user account information stored in an external server ([0165] In one embodiment, in the above discussion, the service provider may itself also be an identity provider (e.g., a single sign-on (SSO) provider, or a provider of a service/function such as Active Directory or similar); [0167] Upon detection of user credentials in the dark web, a notification is provided to an administrator console that user accounts have been identified as appearing on the dark web; [0171]; [0199] An application itself may contain another application, for example, where an application for a mobile device which contains within it another related application which is intended for installation on a wearable or other personal or external device); and based on identifying the user account information, receive a configuration value for optimization of the selected at least ([0012]; [0047] In one embodiment, a method includes: receiving a request regarding access by a first computing device to a service; in response to the request, performing, by a second computing device, an evaluation of a configuration of the first computing device, wherein the evaluation comprises determining a risk level; [0070] In some cases, prior to quarantining software, the evaluation server 150 will perform an analysis of the software in the context of the first computing device (e.g., using context data regarding a current configuration of the first computing device); [0073] an evaluation of a configuration of the first computing device; and performing, by the second computing device, an action based on the evaluation; [0092]; [0107] component 104 is a software component (e.g., a security component) that generates or obtains data regarding a risk configuration of a computing device (e.g., a risk configuration of mobile device 149, on which a user initiates a request for access); [0148] In one embodiment, evaluation server 150 stores (e.g., in one or more databases accessible by server 150) a plurality of snapshots of the security configuration of mobile device 149 and other computing devices that have requested access to service provider 170; [0229] In one embodiment, the software server communicates with the application (now executing on mobile device 149 after installation by the user). The application is configured to identify at least one behavior on mobile device 149 as discussed herein. The at least one behavior is associated with each of a plurality of components of a plurality of other applications installed on the mobile device 149 (e.g., other applications previously downloaded by the user from the Google Play service), and the at least one behavior includes a first behavior associated with a first component; [0771]; [0781] in response to the selection from the user, reconfigure execution of the first component so that the first behavior no longer occurs on the mobile device; [0795] the memory further storing instructions configured to instruct the at least one processor to send the first application to a data processing system (e.g., application marketplace 123) so that the first application can be later installed, over a communication network, on the mobile device from the data processing system). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system as taught by Zalmanovitch, to have included the user account and configurations taught by Wyatt, to have achieved a system and method of providing a mobile phone having a plurality of applications installed on the computing device and providing data usage patterns associated with each of the determined plurality of applications.

With regard to claim 14, the method claim corresponds to the device claim 4, respectively, and therefore is rejected with the same rationale.



With regard to claim 18, the method claim corresponds to the device claim 8, respectively, and therefore is rejected with the same rationale.


	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zalmanovitch et al. (U.S. 2013/0196615) in view of Yanagi (U.S. 2009/0157906) and further in view of Wyatt et al. (U.S. 2020/0285752).
With regard to claim 9, the limitations are addressed above. Zalmanovitch fails to teach a compilation filter for the selected at least one application and compile the selected at least one application using the configured compilation filter. Yanagi teaches wherein the processor is further configured to: configure a compilation filter for the selected at least one application and compile the selected at least one application using the configured compilation filter ([0031] FIG. 12 is a diagram showing an example of a GUI page displayed by the processing of FIG. 11 according to the filter configuration information of FIG. 10; [0059]; [0095] The two Feature elements 310 and 320 in the example of FIG. 6 indicate that one of the setting values is selectable for each of the two setting items of "the number of compiled pages" and "sequence" in the filter which performs the processing concerning the "compilation" function; [0098]; [0123] For example, with respect to the setting item of "the number of compiled pages" indicated by the Feature element 310 in the “compilation” filter of Fig. 6, it is necessary to generate the date of a GUI page which includes a list of drop down items, radio buttons, or icons indicating the four selectable setting values "1", "2", "4", and "6"; [0132] In the example of FIG. 12, a setting entry portion for receiving setting values of the setting items which are used by each of the filters of "basic", "compilation" and "mark" is prepared for each filter, and it is possible to change one of these setting entry portions to another by selecting one of tabs 511, 521 and 531). However, Zalmanovitch and Yanagi fail to teach: 
- 	based on a historical usage pattern of the electronic device; 
Wyatt teaches after installation of software on a first mobile device, receiving new data from a second mobile device [abstract]. Wyatt also teaches a historical usage pattern of the electronic device ([0744] it is determined whether this app is present on any other devices for the enterprise (e.g., mobile devices managed by admin server 302) plus numbers of devices and/or details of device activity, including present and/or historical. The prevalence of this app on any worldwide devices may be determined, including details of app or history or statistics of usage or behavior; [0874] In one embodiment, the first application has a first signing identifier, and the plurality of inputs comprises a history of the first signing identifier; [0921] In one embodiment, the history of usage of a signature is considered as an input; [0926] The inputs may include, for example, the signing key as registered by the developer itself, the usage history of a signing key, a history-weighted time of first appearance, an appearance in certain reputable application stores, a signing key used to sign applications that are substantially different, applications that talk to substantially different servers, applications that have substantially different code bases, and two applications that are signed and appear under different developer names in an authoritative marketplace such as Google Play). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system as taught by Zalmanovitch and compilation filter taught by Yanagi, to have included the historical patterns taught by Wyatt, to have achieved a system and method of providing a mobile phone having a plurality of applications installed on the computing device and providing data usage patterns associated with each of the determined plurality of applications.

With regard to claim 10, the limitations are addressed above. However, Zalmanovitch does not teach configure a compilation filter for the selected at least one application and limit compilation of the selected at least one application according to the configured compilation filter. Yanagi teaches configuring a compilation filter for the selected at least one application and limit compilation of the selected at least one application according to the configured compilation filter ([0031] FIG. 12 is a diagram showing an example of a GUI page displayed by the processing of FIG. 11 according to the filter configuration information of FIG. 10; [0059]; [0095] The two Feature elements 310 and 320 in the example of FIG. 6 indicate that one of the setting values is selectable for each of the two setting items of "the number of compiled pages" and "sequence" in the filter which performs the processing concerning the "compilation" function; [0098]; [0123] For example, with respect to the setting item of "the number of compiled pages" indicated by the Feature element 310 in the “compilation” filter of Fig. 6, it is necessary to generate the date of a GUI page which includes a list of drop down items, radio buttons, or icons indicating the four selectable setting values "1", "2", "4", and "6"; [0132] In the example of FIG. 12, a setting entry portion for receiving setting values of the setting items which are used by each of the filters of "basic", "compilation" and "mark" is prepared for each filter, and it is possible to change one of these setting entry portions to another by selecting one of tabs 511, 521 and 531). However, Zalmanovitch and Yanagi fail to teach: 
- 	to perform code verification only on the selected at least one application; 
Yanagi teaches a system and method which performs a specific processing of data input from an external device and returns a processing result to the external device ([abstract]; [0002]). Yanagi also teaches performing code verification only on the selected at least one application ([0034] It is desired that both individual users and IT organization be able to verify that their security protection is functioning properly and be aware of the security state of their devices so as to be able to remediate or investigate issues as early as possible; [0102] The security assessment display may be persistent in the form of a desktop widget or dashboard on a client computer, or home-screen item on the mobile device. This allows a user or administrator to verify that security protection on the device is functioning and to be alerted if the device needs attention without having to specifically seek the information, thereby enabling immediate response to potential security problems; [0987] In one embodiment, a computing device (e.g., source server 1306) for a domain (e.g., domain 1308) provides (e.g., as a service to evaluation server 1302 for verification) a list of valid apps that are sourced from that domain (e.g., an organization that operates a server for a user to obtain apps)). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system as taught by Zalmanovitch and compilation filter taught by Yanagi, to have included code verification as taught by Wyatt, to have achieved a system and method of securely providing a mobile phone having a plurality of applications installed on the computing device and providing data usage patterns associated with each of the determined plurality of applications.

With regard to claim 19, the method claim corresponds to the device claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the method claim corresponds to the device claim 10, respectively, and therefore is rejected with the same rationale.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171